Exhibit 10.3

 

EXECUTION VERSION

 

 

GUARANTEE AGREEMENT

 

made by

 

iSTAR TARA HOLDINGS LLC,

 

SFI BELMONT LLC

 

and the other parties hereto

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of October 15, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

SECTION 1. DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

2

 

 

 

SECTION 2. GUARANTEE

2

2.1

Guarantee

2

2.2

Right of Contribution

3

2.3

No Subrogation

3

2.4

Amendments, etc. with respect to the Obligations

3

2.5

Guarantee Absolute and Unconditional

3

2.6

Reinstatement

4

 

 

 

SECTION 3. MISCELLANEOUS

5

3.1

Setoff

5

3.2

Transfer of Moneys in Deposit Accounts

5

3.3

Authority of Administrative Agent

5

3.4

Amendments in Writing

5

3.5

Notices

5

3.6

No Waiver by Course of Conduct; Cumulative Remedies

5

3.7

Successors and Assigns

6

3.8

Counterparts

6

3.9

Severability

6

3.10

Section Headings

6

3.11

Integration

6

3.12

GOVERNING LAW

6

3.13

Submission To Jurisdiction; Waivers

6

3.14

Acknowledgments

7

3.15

Additional Guarantors

8

3.16

Releases

8

3.17

WAIVER OF JURY TRIAL

8

 

SCHEDULES

 

Schedule 1

Notice Addresses

 

 

i

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of October 15, 2012, made by iSTAR TARA HOLDINGS
LLC, a Delaware limited liability company (“Tara Holdco”), SFI BELMONT LLC, a
Delaware limited liability company (“Belmont”) and each Subsidiary, directly or
indirectly owned by Tara Holdco (Tara Holdco, Belmont and such other
Subsidiaries, together with any other entity that may become a party hereto as a
guarantor, as provided herein “Guarantors”), in favor of JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Banks”) from time
to time parties to the Credit Agreement, dated as of October 15, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among iStar Financial Inc. (the “Company”), the Banks, the
Administrative Agent and the other agents named therein.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Banks have severally agreed to
make extensions of credit to the Company upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Company is a member of an affiliated group of companies that
includes each Guarantor;

 

WHEREAS, the Company and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making (or the deemed making) of the extensions of credit under the Credit
Agreement; and

 

WHEREAS, to guarantee and secure the Company’s obligations under the Credit
Agreement, the Guarantors are entering into this Agreement and certain of the
Guarantors listed therein are entering into a Security Agreement, dated as of
October 15, 2012, by and between such Guarantors, and the other parties thereto,
in favor of JPMorgan Chase Bank, N.A., as Administrative Agent (as amended,
supplemented and otherwise modified from time to time, the “Security
Agreement”), for the benefit of the Secured Parties referred to therein.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Banks to enter into the Credit Agreement, each
Guarantor hereby agrees with the Administrative Agent, as follows:

 

SECTION 1.

 

DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement”:  this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Guaranteed Parties”:  the Administrative Agent, the other Agents, the Banks and
each other Person that holds an Obligation.

 

--------------------------------------------------------------------------------


 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, (x) Section 2 or (y) any interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and reimbursement obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower or any Guarantor whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Banks that are
required to be paid by such Guarantor pursuant to the terms of this Agreement or
any other Loan Document).

 

“Pledged Stock” has the meaning ascribed to such term in the Security Agreement.

 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2.

 

GUARANTEE

 

2.1                               Guarantee.  (a)  Each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, to the Administrative Agent, for the
ratable benefit of itself, the other Agents, the Banks and any other Person
holding any Obligation and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Company when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the greatest amount that would not render such Guarantor’s obligations hereunder
and under the other Loan Documents subject to avoidance under applicable federal
and state laws relating to fraudulent conveyances or transfers or the insolvency
of debtors (after giving effect to the right of contribution established in
Section 2.2).

 

(c)                                  Each Guarantor agrees that the Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee of such Guarantor contained
in this Section 2 or affecting the rights and remedies of the Guaranteed Parties
hereunder.

 

(d)                                 Subject to Section 3.16 hereof, the
guarantee contained in this Section 2 shall remain in full force and effect
until all Commitments have expired or been terminated and all the Obligations
and the Guarantor Obligations of each Guarantor under the guarantee contained in
this Section 2 have been paid in full in cash (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made).

 

--------------------------------------------------------------------------------


 

(e)                                  No payment made by the Company, any of the
Guarantors, any other guarantor or any other Person or received or collected by
any Guaranteed Party from the Company, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full.

 

2.2                               Right of Contribution.  Each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3.  The provisions of this Section 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to any Guaranteed Party.

 

2.3                               No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any setoff or application of funds of any
Guarantor by any Guaranteed Party, no Guarantor shall be entitled to be
subrogated to any of the rights of any Guaranteed Party against the Company or
any other Guarantor or any collateral security or guarantee or right of setoff
held by the Administrative Agent or any other Guaranteed Party for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Guaranteed Parties by the Company on account of the Obligations are paid in
full.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Guaranteed Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent for deposit to the deposit accounts established pursuant to Section 5.8 of
the Credit Agreement in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as
specified in the Security Agreement.

 

2.4                               Amendments, etc. with respect to the
Obligations.  Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Obligations made by any Guaranteed Party may be rescinded by such Guaranteed
Party and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of setoff with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Guaranteed
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Banks or all Banks, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
setoff at any time held by any Guaranteed Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  No
Guaranteed Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

2.5                               Guarantee Absolute and Unconditional.  Each
Guarantor waives (to the extent not prohibited by applicable law) any and all
notice of the creation, renewal, extension or accrual of any

 

--------------------------------------------------------------------------------


 

of the Obligations and notice of or proof of reliance by any Guaranteed Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Company and any of the Guarantors, on
the one hand, and the Guaranteed Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2.  Each Guarantor waives (to the extent not
prohibited by applicable law) diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Company or any of the
Guarantors with respect to the Obligations.  Each Guarantor understands and
agrees that, to the extent permitted by applicable law, the guarantee of such
Guarantor contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Obligations or any other collateral security therefor or guarantee or
right of setoff with respect thereto at any time or from time to time held by
any Guaranteed Party, (b) any defense, setoff or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Company or any other Person against any Guaranteed Party, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of the
Company or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge or defense of a surety or guarantor
or any other obligor on any obligation of the Company for its Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance.  Each Guarantor represents and warrants to the Guaranteed
Parties that it is currently informed of the financial condition of the Company
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations.  Each Guarantor hereby
covenants that it will continue to keep itself informed of the Company’s
financial condition, the financial condition of the other Guarantors and any
other guarantors of the Obligations, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.  When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, any Guaranteed Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Company, any Guarantor or any other Person
or against any collateral security or guarantee for the Obligations or any right
of setoff with respect thereto, and any failure by any Guaranteed Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
setoff, or any release of the Company, any Guarantor or any other Person or any
such collateral security, guarantee or right of setoff, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Party against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

2.6                               Reinstatement.  The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Obligations is
rescinded or otherwise is or must be restored or returned by any Guaranteed
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

--------------------------------------------------------------------------------


 

SECTION 3.

 

MISCELLANEOUS

 

3.1                               Setoff.  In addition to any rights and
remedies of the Guaranteed Parties provided by law, each Guaranteed Party shall
have the right, without prior notice to any Guarantor, any such notice being
expressly waived by the Guarantors to the extent permitted by applicable law,
upon all the Obligations becoming due and payable (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Guaranteed
Party to or for the credit or the account of any Guarantor.  Each Guaranteed
Party agrees promptly to notify the Company, such Guarantor and the
Administrative Agent after any such setoff and application of the proceeds
thereof made by such Guaranteed Party; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

3.2                               Transfer of Moneys in Deposit Accounts. Each
Guarantor agrees to cause deposit accounts to be established and payments to be
directed as contemplated in and in accordance with Section 5.8 of the Credit
Agreement.

 

3.3                               Authority of Administrative Agent.  Each
Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
among the Guaranteed Parties, be governed by the Credit Agreement or the
Security Agreement, as applicable, and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Banks with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

3.4                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.5 of the Credit Agreement.

 

3.5                               Notices.  All notices, requests and demands to
or upon the Administrative Agent or any Guarantor hereunder shall be effected in
the manner provided for in Section 9.1 of the Credit Agreement; provided that
any such notice, request or demand to or upon any Guarantor shall be addressed
to such Guarantor at its notice address set forth on Schedule 1 or at such other
address specified in writing to the Administrative Agent in accordance with the
Credit Agreement.

 

3.6                               No Waiver by Course of Conduct; Cumulative
Remedies.  No Guaranteed Party shall by any act (except in accordance with
Section 3.4), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
any Guaranteed Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Guaranteed Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Guaranteed Party would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative,

 

--------------------------------------------------------------------------------


 

may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

 

3.7                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Guarantor and shall inure to
the benefit of the Guaranteed Parties and their successors and permitted
assigns; provided that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.

 

3.8                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or pdf), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

3.9                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

3.10                        Section Headings.  The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

3.11                        Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Company, the Guarantors, the
Administrative Agent, the other Agents, the Banks and any other Person holding
any Obligations with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the Company, any
Guarantor or the Administrative Agent, the other Agents, any Bank or any other
Person holding Obligations relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

3.12                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

3.13                        Submission To Jurisdiction; Waivers.  Each
Guarantor, and by its acceptance hereof the Administrative Agent, hereby
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York or the courts of the United States of America for the
Southern District of New York, in each case located within New York County, and
appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

--------------------------------------------------------------------------------


 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by hand delivery, or mailing a copy thereof
by registered or certified mail (or any substantially similar form of mail),
postage prepaid, to any party hereto at its address referred to in Section 3.5
or, in the case of any Guarantor, at such other address of which the
Administrative Agent shall have been notified pursuant to Section 3.5;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

3.14                        Acknowledgments.  Each Guarantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party and that it has consulted its own accounting,
regulatory and tax advisors to the extent it has deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Bank has any fiduciary or agency relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Administrative Agent and the Banks, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Banks or among the Guarantor and the Banks.

 

(d)                                 the Administrative Agent and the Banks on
the one hand, and the Guarantors, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Guarantors rely on, any fiduciary duty to the Guarantors or their affiliates
on the part of the Administrative Agent or the Banks;

 

(e)                                  the Administrative Agent and each Bank has
been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the
Guarantors, any of their affiliates or any other Person;

 

(f)                                   None of the Administrative Agent or any of
the Banks has any obligation to the Guarantors or their affiliates with respect
to the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by the Administrative Agent or such Bank
and the Guarantors or any such affiliate; and

 

(g)                                  the Guarantors are capable of evaluating
and understanding, and the Guarantors understand and accept, the terms, risks
and conditions of the transactions contemplated by this Agreement and the other
Loan Documents.

 

--------------------------------------------------------------------------------


 

3.15                        Additional Guarantors.  Each Person who is required
to become a Guarantor pursuant to the Credit Agreement or any other Loan
Document shall become a Guarantor for all purposes of this Agreement upon
execution and delivery (including by telecopy or pdf) by such Person, of an
Assumption Agreement in the form of Annex 1 hereto.

 

3.16                        Releases.  (a)  Upon the satisfaction of the
conditions set forth in Section 9.17(b) of the Credit Agreement, this Agreement
and all obligations (other than those expressly stated to survive such
termination) of each Guaranteed Party and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party.

 

(b)                                 A Guarantor shall be released from its
obligations hereunder at such time, if any, that (i) the security interests
created by the Security Agreement in the Pledged Stock of such Guarantor (other
than Belmont) are released, or (ii) all of the Collateral owned by such
Guarantor (other than Belmont and Tara Holdco) is released, in each case, in
accordance with Section 7.13 of the Security Agreement.  The Administrative
Agent shall provide written confirmation to the Company and the applicable
Guarantor upon release of a Guarantor pursuant to this subsection (b).

 

3.17                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

[remainder of page intentionally left blank; signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

 

 

iSTAR TARA HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michelle M. MacKay

 

 

Name:

Michelle M. MacKay

 

 

Title:

Executive Vice President

 

 

 

 

 

SFI BELMONT LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michelle M. MacKay

 

 

Name:

Michelle M. MacKay

 

 

Title:

Executive Vice President

 

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

 

 

By:

/s/ Michelle M. MacKay

 

 

Name:

Michelle M. MacKay

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A, as Administrative Agent

 

 

 

 

By:

 

 

 

/s/ Kimberly Turner

 

 

Name:

Kimberly Turner

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------